NUMBER 13-12-00742-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DAMIAN ESCALANTE TDCJ-ID # 1661541,                                          Appellant,

                                           v.

UTMB,                                               Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, an inmate, appeals the trial court's dismissal of his lawsuit as frivolous

pursuant to chapter 14 of the Texas Civil Practice and Remedies Code. We dismiss the

appeal for want of prosecution.

      The appellant’s brief in the above cause was marked “received” by this Court on

March 4, 2013. By letter issued on April 10, 2013, the Clerk of the Court informed
appellant that his brief failed to comply with Texas Rule of Appellate Procedure 38.1. We

directed appellant to forward the amended brief to this Court within ten days from the date

of this letter.

          We received appellant’s amended brief on April 29, 2013. On May 3, 2013, the

Clerk of the Court notified appellant that the brief failed to comply with Rule 38.1 (c), (d),

(f), (g) and (k) of the Texas Rules of Appellate Procedure. The brief does not contain an

index of authorities arranged alphabetically and indicating the pages of the brief where

the authorities are cited as required by Rule 38.1(c); does not state concisely and without

argument the facts pertinent to the issues or points presented as required by Rule

38.1(d); does not state concisely all issues or points presented for review as required by

rule 38.1(f); does not state concisely and without argument the facts pertinent to the

issues or points presented as required by Rule 38.1(g); and does not contain an appendix

as required by Rule 38.1(k). See TEX. R. APP. P. 38.1.

        Appellant was directed to file an amended brief in compliance with the Texas Rules

of Appellate Procedure within ten days of the date of the letter, and notified that if the

Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under

which circumstances the Court may affirm the judgment or dismiss the appeal. See Id.

38.9(a), 42.3(b),(c).

         On May 21, 2013, appellant filed “Escalante’s Requested Notice of Past Due

Findings of Fact and Conclusions of Law” with the Court. The document cannot be

considered as an appellate brief because it fails to comply with Texas Rule of Appellate

Procedure 38.1 concerning the substantive requirements for an appellant’s brief.

                                              2
Specifically, the document fails to include any indicia of an appellate brief as described by

the rules.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If the appellate court determines that the

briefing rules have been flagrantly violated, it may require a brief to be amended,

supplemented, or redrawn.        TEX. R. APP. P. 38.9(a).      If the appellant does not file

another brief that complies with the rules of appellate procedure, the appellate court may

strike the brief, prohibit the party from filing another, and proceed as if the party had failed

to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an

appellant has failed to file a brief, the appellate court may dismiss the appeal for want of

prosecution.

       Accordingly, we strike appellant’s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                                  PER CURIAM


Delivered and filed the
13th day of June, 2013.




                                               3